

EMPLOYMENT AGREEMENT
 
This employment agreement (the “Agreement”) is effective as of December 19, 2011
between TARGETED MEDICAL PHARMA, INC, a Delaware corporation (“TMP”), and Ronald
W. Rudolph, an individual resident of California (“Executive”).
 
RECITALS
 
A.
Executive has acquired special skills and abilities and an extensive background
in and knowledge of TMP’s business and the industry in which it is engaged.

 
B.
TMP desires the continued association and services of Executive in order to
retain his or her experience, skills, abilities, background, and knowledge, and
is therefore willing to engage his or her services on the terms and conditions
set forth below.

 
C.
Executive desires to be employed by TMP and is willing to provide services on
the terms and conditions detailed herein.

 
AGREEMENT
 
NOW, THEREFORE, in consideration of the above recitals and of the mutual
promises and conditions in this Agreement, the parties agree as follows:
 
1.           ENGAGEMENT.   TMP shall employ Executive as Executive Vice
President of Finance and Chief Financial Officer.
 
2.           RESPONSIBILITY.   Executive shall report to the Chief Executive
Officer of TMP.  Executive shall be responsible for financial accounting and
reporting, treasury operations, budgeting and planning and assisting TMP in
strategic planning and investor relations.
 
3.           REPORTING.  TMP shall use best efforts to promptly inform Executive
of all individual SEC reporting and filing requirements applicable to Executive,
and in each case no later than two (2) business days prior to the required
filing date for such items.  Executive acknowledges that he is responsible for
timely completing such individual reporting requirements.  TMP shall make its
company counsel available to Executive for assistance with completion of such
individual reporting requirements at no cost to Executive, provided, that should
TMP fail to do so or Executive chooses to retain independent counsel, TMP shall
reimburse Executive for the reasonable costs, including attorney fees, of
satisfying such requirements.
 
4.           OFFICE LOCATIONS.   Executive shall primarily perform his
responsible services from TMP’s offices in Los Angeles, California and, as may
be reasonably required by such services, other locations in Southern California
from time to time.  TMP shall also permit Executive to additionally work from
other locations including, but not limited to, his home from time to time.

 
 

--------------------------------------------------------------------------------

 

5.           NON-COMPETITION.   During the Term (as defined below), Executive
shall not, (i) directly or indirectly, whether as a partner, employee, creditor,
shareholder, or otherwise, promote, participate, or engage in any activity or
other business competitive with TMP’s business (the “Business”), or (ii) in any
manner whatsoever, (x) request, solicit, encourage or assist any employee,
officer or director of TMP to terminate their relationship with TMP; or (y) in
any manner whatsoever induce, request, solicit, encourage or assist past or
present customers of the TMP to seek services or products from any competitive
Business, or, any person seeking to divert any customers or potential customers
away from TMP or attempt to any of the foregoing, provided that the foregoing is
not intended to restrict any advertisement or other general solicitation for
employment that is not specifically directed to any such individual, and/or any
solicitation of any such individual if such individual is not, at the time of
the solicitation, and has not been within 120 days prior to the solicitation, an
employee of TMP. In addition, during the Term (as defined below) Executive shall
not take any action without TMP’s prior written consent to establish, form,
become employed by a competing business or engage in related discussion,
negotiation or preparation in connection therewith, provided, however, nothing
herein shall bar Executive from taking such actions post-termination of
employment with TMP.
 
6.           TERM.    Subject to earlier termination as provided elsewhere in
this Agreement, Executive shall be employed pursuant to this Agreement for a
term commencing upon the date hereof and ending December 31, 2012 unless earlier
terminated pursuant to Section 10 of this Agreement (the “Term”).  The Term
shall be renewed for successive one-year periods (each a “Renewal Term”) unless
either party to this Agreement delivers a written notice to the other party at
least sixty (60) days in advance of such renewal indicating that the Term shall
not be extended for an additional one-year period.
 
7.           COMPENSATION OF EMPLOYEE – SALARY DRAW AND BONUS.
 
(a)           Effective upon execution of this Agreement, Executive’s initial
Base Salary shall be $300,000 per year (as adjusted pursuant to this Agreement,
from time to time, the “Base Salary”), payable in accordance with the customary
payroll practices of TMP, as in effect from time to time, but in no event less
frequently than bi-weekly.
 
(b)           Effective January 1 of each Renewal Term, Executive’s Base Salary
shall be increased by the greater of (i) 3% or such greater percentage
determined in the discretion of the Board of Directors, or (ii) an annual
inflation adjustment equivalent to that applicable and applied to the Base
Salary of the Chief Executive Officer (the “Percentage Increase”).
 
(c)           Executive shall be eligible to earn a cash or equity bonus
(“Bonus”) for each calendar year of his employment during which he is employed
for at least three (3) months.  Determination of Executive’s entitlement to
Bonus and amounts shall be determined exclusively by the Board of Directors of
TMP, or designated committee thereof, in its sole discretion consistent with
determination of bonuses of the officers of TMP.
 
 
8.
ADDITIONAL COMPENSATION –INITIAL PUBLIC OFFERING INCENTIVE BONUS.

 
TMP shall also pay Executive an Initial Public Offering Incentive Bonus (“IPO
Bonus) of $150,000 at such time as TMP raises a minimum of $20,000,000 in its
initial public offering provided such funds are raised no later than April 30,
2012.

 
 

--------------------------------------------------------------------------------

 
 
 
9.
STOCK OPTIONS.

 
(a)           Within 30 days of the execution of this Agreement, TMP’s Board
will grant Executive stock options exercisable upon vesting for  Two Hundred and
Fifty Thousand (250,000) shares of TMP common stock (the initial grant), with a
ten (10) year term, with an exercise price per share equal to fair market value
per share (as determined by independent valuation or other methodology compliant
with Section 409A of the Internal Revenue Code (as amended from time to time and
including the regulations promulgated thereunder, the “Code”)) as of the date of
grant.  The options shall vest fifty percent (50%) on the initial grant date and
fifty percent (50%) on the one-year anniversary of the initial grant date.
Executive shall be solely responsible for paying his own federal and state taxes
associated with the grant and any exercise of such Stock Option, provided, that
TMP will take any necessary action, to the extent reasonable, to ensure
incentive stock option treatment for the Stock Option, in whole or part, to the
extent eligible under applicable laws.
 
(c)           Executive shall be eligible to receive grants of additional Stock
Options or other equity incentive awards at the discretion of TMP’s Board of
Directors or any designated committee thereof.
 
10.           EXPENSES.   TMP shall reimburse the Executive for all reasonable
business expenses incurred during the Term of this Agreement in accordance with
applicable policies and procedures of TMP then in force, including, without
limitation, cell phone and related data services, travel (including mileage for
services-related travel using Executive’s personal vehicle), lodging, and other
expenses incurred by Executive, and all other expenses contemplated by this
Agreement, provided such expenses are evidenced by reasonable documental proof.
 
11.           EMPLOYEE COMPENSATION UPON TERMINATION.
 
(a)              EFFECTS OF GENERAL TERMINATION.  Upon any termination of
employment of or by Executive for any reason, TMP shall pay on the Date of
Termination all accrued and owing Base Salary (at the rate applicable as of the
Date of Termination), reimbursable expenses and accrued vacation through the
Date of Termination, less any applicable tax deductions and withholding amounts
in accordance with applicable state and federal law.  Any other amounts payable
hereunder upon any termination shall be paid in accordance with the Company’s
customary payroll periods and less any applicable tax deductions and withholding
amounts in accordance with applicable state and federal law, unless otherwise
explicitly stated in this Agreement.  Unless explicitly stated otherwise, in the
event of any termination Executive shall remain eligible to receive a prorated
bonus for the period of service prior to the Date of Termination.  Other than
upon termination by TMP for Cause, any Stock Options held by Executive shall be
accelerated to vest in full as of the Date of Termination, pursuant to the
applicable granting documentation.

 
 

--------------------------------------------------------------------------------

 

(b)              DISABILITY.   During any period during the Term that the
Executive fails to perform his duties hereunder as a result of a Disability (as
defined below), TMP will have the option to terminate Executive's employment by
giving a notice of termination to Executive. The notice of termination shall
specify the Date of Termination, which date shall not be earlier than thirty
(30) days after the notice of termination is given.  For purposes of this
Agreement, “Disability” shall mean a physical or mental impairment that, as
reasonably determined by the Board, renders the Executive unable to perform the
essential functions of his employment with the Company, even with reasonable
accommodation that does not impose an undue hardship on the Company, for more
than 90 days in any 180-day period, unless a longer period is required by
federal or state law, in which case that longer period would apply.  If
terminated due to Disability, in addition to the amounts set forth in subsection
11(a), TMP shall (i) pay the Executive Base Salary for a period of twelve (12)
months after the Date of Termination, (ii) continue to cover Executive under
applicable Benefit Plans through the end of the Term or Renewal Term, as the
case may be and (iii) maintain Executive’s eligibility to receive the Annual
Bonus and Double Bonus as otherwise provided under this Agreement.
 
(c)              DEATH.   In addition to the amounts set forth in subsection
11(a), if the Executive’s employment hereunder is terminated as a result of
death, TMP shall pay the Executive’s estate or designated beneficiary, as soon a
practicable after the Date of Termination an additional amount of one (1)
month’s Base Salary.
 
(d)           EMPLOYER’S TERMINATION FOR CAUSE.   If the Executive’s employment
hereunder is terminated by TMP for Cause (as defined below), other than the
amounts set forth in subsection 11(a), Executive shall be entitled to no further
compensation.
 
(e)           EMPLOYER’S TERMINATION FOR ANY REASON OTHER THAN CAUSE, DISABILITY
OR DEATH OR BY EMPLOYEE FOR ANY REASON OTHER THAN GOOD REASON.  If the
Executive’s employment hereunder is terminated by TMP for any reason other than
Cause, Disability or Death (as addressed elsewhere herein), or by the Executive
for any reason (other than Good Reason as addressed below) then in addition to
the amounts set forth in subsection 11(a), TMP shall continue to pay the
Executive Base Salary for a period of twelve (12) months after the Date of
Termination.
 
(f)           TERMINATION BY EXECUTIVE FOR GOOD REASON.  If  the Executive’s
employment is terminated by Executive for Good Reason (as defined below), in
addition to the amounts set forth in subsection 11(a), TMP shall pay the
Executive Base Salary for a period of twelve (12) months after the Date of
Termination.
 
(g)           DETERMINATION OF CAUSE AND RELATED DATE OF TERMINATION -
EMPLOYER.  TMP may terminate the Executive’s employment hereunder for “Cause,”
which means:
 
 
(i)
Upon the Executive’s conviction for the commission of a felony (or a plea of
nolo contendre thereto);

 
(ii)
A material breach by Executive of any of the representations or warranties or
terms of this Agreement; and

 
(iii)
Willful failure by the Executive to materially perform his duties pursuant to
the terms and conditions this Agreement (other than any such failure resulting
from the Executive’s incapacity due to Disability).



For purposes hereof, no act or failure to act by the Executive shall be
considered ‘willful’ unless done or omitted to be done by him in bad faith.


 
 

--------------------------------------------------------------------------------

 


The Date of Termination for termination of Executive by TMP for Cause shall be
no earlier than the thirtieth day after the effective date of notice (per
subsection 23(b) below), during which period Executive shall be entitled to cure
any condition specified in the Notice of Termination pursuant to subsection
10(g)(ii). Anything herein to the contrary notwithstanding, if, following a
termination of the Executive’s employment by TMP for Cause based upon the
conviction of the Executive for a felony, such conviction is overturned in a
final determination on appeal, the Executive shall be entitled to the payments
and the economic equivalent of the benefits the Executive would have received if
his employment had been terminated by TMP without Cause.


(h)           GOOD REASON - EMPLOYEE.  The Executive may terminate his
employment hereunder for Good Reason, provided that the Executive shall have
delivered a Notice of Termination (as described herein) within sixty (60) days
after the occurrence of the event giving rise to such termination for Good
Reason. Executive’s termination of his employment for Good Reason shall mean the
occurrence of one for more of the following circumstances, without the
Executive’s express written consent, which are not remedied by TMP within thirty
(30) days of the effective date of the Notice of Termination (per subsection
22(b) below):


 
(i)
an assignment to the Executive of any duties materially inconsistent with his
positions, duties, responsibilities and status with TMP hereunder or any
material limitation of the powers of the Executive, in each instance not
consistent with the powers of the Executive contemplated by Paragraph 2 hereof;

 
(ii)
any removal of the Executive from, or any failure to re-elect the Executive to,
the positions specified in the Agreement;

 
(iii)
a reduction in the Executive’s Base Salary as in effect from time to time;

 
(iv)
the failure of the Company to continue in effect any Benefit Plan that was in
effect on the date hereof or provide the Executive with materially equivalent
benefits;

 
(v)
any relocation of Executive to a primary office location that is more than 30
miles from the Los Angeles office of TMP as of the date of this Agreement or
requirement that Executive travel outside of Southern California more than three
(3) days per month;

 
(vi)
any other material breach by the Company of this Agreement.

 
 
 

--------------------------------------------------------------------------------

 

(i)           COMPLIANCE WITH SECTION 409A.  The parties to this Agreement
intend that the Agreement complies with Section 409A of the Code, where
applicable, and this Agreement will be interpreted in a manner consistent with
that intention.  Notwithstanding any other provisions of this Agreement to the
contrary, and solely to the extent necessary for compliance with Section 409A of
the Code, if as of the date of Executive’s “separation from service” (within the
meaning of Section 409A of the Code and the applicable regulations) from TMP,
(i) Executive is deemed to be a “specified employee” (within the meaning of
Section 409A of the Code), and (ii) TMP or any member of a controlled group
including TMP is publicly traded on an established securities market or
otherwise, no payment or other distribution required to be made to Executive
hereunder (including any payment of cash, any transfer of property and any
provision of taxable benefits) solely as a result of Executive’s separation from
service will be made earlier than the first day of the seventh month following
the date on which the Executive separates from service with TMP, or if earlier
within thirty (30) days of the Executive’s date of death following the date of
such separation.  Notwithstanding the foregoing, this provision will not apply
to (a) all payments on separation from service that satisfy the short-term
deferral rule of Treas. Reg. §1.409A-1(b)(4), (b) to the portion of the payments
on separation from service that satisfy the requirements for separation pay due
to an involuntary separation from service under Treas. Reg.
§1.409A-1(b)(9)(iii), and (c) to any payments that are otherwise exempt from the
six month delay requirement of the Treasury Regulations under Code Section
409A.  Notwithstanding anything to the contrary herein, a termination of
employment will not be deemed to have occurred for purposes of any provision of
this Agreement providing for the payment of amounts or benefits upon or
following a termination of employment unless such termination is also a
“separation from service” within the meaning of Section 409A of the Code and,
for purposes of any such provision of this Agreement, references to a
“resignation,” “termination,” “termination of employment,” or like terms will
mean a separation from service.  For purposes of Section 409A of the Code, each
payment made under this Agreement will be designated as a “separate payment”
within the meaning of the Section 409A of the Code.  Notwithstanding anything to
the contrary herein, except to the extent any expense, reimbursement or in-kind
benefit provided pursuant to this Agreement does not constitute a “deferral of
compensation” within the meaning of Section 409A of the Code: (x) the amount of
expenses eligible for reimbursement or in-kind benefits provided to Executive
during any calendar year will not affect the amount of expenses eligible for
reimbursement or in-kind benefits provided to Executive in any other calendar
year, (y) the reimbursements for expenses for which Executive is entitled to be
reimbursed will be made on or before the last day of the calendar year following
the calendar year in which the applicable expense is incurred, and (z) the right
to payment or reimbursement or in-kind benefits hereunder may not be liquidated
or exchanged for any other benefit.


12.           BENEFITS.   In addition to the Base Salary, Executive shall
receive the following benefits:
 
(a)              During the period for which Executive is employed by TMP,
Executive shall be entitled to:
 

 
(1) 
Accrue four (4) weeks of paid vacation each calendar year;

 
 
(2)
Ten additional holidays customarily observed by companies similar to TMP; and

 
 
(3)
A car allowance not to exceed $500 monthly.

 
During such vacation and holiday time, Executive’s compensation shall be paid in
full; provided, however, that if Executive does not take all or a portion of the
vacation time to which he or she is entitled hereunder, such unused vacation
shall carryforward into the next calendar year as required by law, including
payment for accrued vacation as of the Date of Termination.

 
 

--------------------------------------------------------------------------------

 
 
(b)              Executive shall be entitled to participate in all health,
medical, accident, and/or dental insurance, life insurance, pension, profit
sharing and similar plans of TMP (the “Benefit Plans”), based on terms and
conditions of such plans as applied consistently by TMP.
 
12.           SUCCESSORS AND ASSIGNS.   This Agreement shall not be assignable
by the Executive.  This Agreement and all rights of the Executive hereunder
shall inure to the benefit of and be enforceable by the Executive’s personal or
legal representatives, executors, administrators, successors, heirs, devisees
and legatees.  Upon the Executive’s death, all amounts to which he is entitled
hereunder shall be paid in accordance with the terms of this Agreement to the
Executive’s devisee, legatee, or other designees or, if there be no such
designee, to the Executive’s estate.  The Agreement shall be binding upon and
inure to the benefit of the successors-in-interest, assigns and personal
representatives of TMP.
 
13.           CONFIDENTIAL INFORMATION AND TRADE SECRETS.
 
(a)              Executive recognizes that Executive’s position with TMP
requires considerable responsibility and trust, and, in reliance on Executive’s
loyalty, TMP may entrust Executive with highly sensitive confidential,
restricted and proprietary information involving Trade Secrets and Confidential
Information.
 
(b)              For purposes of this Agreement, a “Trade Secret” is any
scientific or technical information, data, methods, design, process, procedure,
formula or improvement related to TMP or its affiliates that is not generally
known to competitors of TMP. “Confidential Information” is any oral or written
knowledge, technical data, secret or proprietary information, Know-how or other
information of TMP and its affiliates (and their respective customers,
investors, vendors, business partners and the like) of any kind, other than
Trade Secrets, including, but not limited to, TMP’s business plans, business
prospects, training manuals, product development plans, bidding and pricing
procedures, market strategies, internal performance statistics, financial data,
confidential personnel information concerning Executives of TMP, supplier data,
operational or administrative plans, policy manuals, and terms and conditions of
contracts and agreements. The term “Trade Secret” and “Confidential Information”
shall not apply to information which is (i) already in Executive’s possession
(unless such information was derived prior to the date of this Agreement solely
in connection with formulating TMP’s business plans, obtained by Executive from
TMP while in service to TMP or was obtained by Executive in the course of
Executive’s employment by TMP), (ii) become generally known to others in the
industry by means other than unlawful disclosure by Executive or (iii) required
to be disclosed by any applicable law.
 
(c)              Except as required to perform Executive’s duties hereunder,
Executive shall not use or disclose any Trade Secrets or Confidential
Information of TMP during employment, at any time after termination of
employment and prior to such time as they cease to be Trade Secrets or
Confidential Information through no act of Executive, unless required to be
disclosed by applicable law.

 
 

--------------------------------------------------------------------------------

 

(d)              Upon the request of TMP and, in any event, upon the termination
of employment hereunder, Executive will surrender to the company all memoranda,
notes, records, plans, manuals or other documents pertaining to TMP’s business,
Trade Secrets or Confidential Information or Executive’s employment (including
all copies thereof).  All such information and materials, whether or not made or
developed by Executive, shall be the sole and exclusive property of TMP, and
Executive hereby assigns to the company all of Executive’s right, title and
interest in and to any and all of such Trade Secrets or Confidential
Information.
 
(e)              Executive agrees and acknowledges that TMP has developed, and
is developing at great expense of time and financial resources, which are kept
and protected as Confidential Information and Trade Secrets that are unique and
of great value to TMP, and that, in the event this Section 13 or any of the
sub-parts of this Section 13 is breached by Executive, said breach will give
rise to irreparable damage to TMP inadequately compensable in
damages.  Executive therefore expressly agrees that in the event of a breach or
threatened breach of this Section 13, or any of the sub-parts of this Section
13, TMP will be entitled to seek injunctive relief in any court of competent
jurisdiction, in addition to any and all other legal or equitable rights and
remedies existing in its favor, and may also apply to any court of law or equity
having competent jurisdiction for a declaratory judgment for specific
performance or other relief in order to enforce its rights or prevent any
violation of this Agreement, and Executive will not claim as a defense thereto
that TMP has an adequate remedy at law.
 
14.           INTELLECTUAL PROPERTY RIGHTS DURING THE TERM OF THIS AGREEMENT.
Executive acknowledges and agrees that his performance under this agreement is
work for hire and Executive agrees to and does hereby sell, assign, transfer and
set over to TMP, its successors, assigns, or affiliates, as the case may be, all
of Executive’s right, title, and interest in and to any inventions,
improvements, processes, patents or applications for patents which Executive
develops or conceives individually or in conjunction with others during the
course of Executive’s retention by TMP, or, having possibly conceived same prior
to his retention, may complete while performing services for TMP or any of the
TMP’s affiliates, in both cases whether during or outside business hours,
whether or not on the TMP’s premises, in connection with any matters which
related to the TMP’s or the TMP’s affiliates’ business, to be held and enjoyed
by TMP, its successors, assigns or affiliates, as the case may be, to the full
extent of the term for which any patent may be granted and as fully as the same
would have been held by Executive, had this Agreement sale or assignment not
been made.  Executive will make, execute and deliver any and all instruments and
documents necessary to obtain patents for such inventions, improvements and
processes in any and all countries.  Executive hereby irrevocably appoints TMP
to be Executive’s attorney in fact in the name of and on behalf of Executive to
execute all such instruments and do all such things and generally to use the
Executive’s name for the purposes of assuring to TMP (or its nominee) the full
benefit of its rights under the provisions of this Section 14.
 
15.           POLICIES AND PROCEDURES.   As an employee of TMP, Executive will
be subject to the administrative, personnel, marketing and other policies and
procedures of TMP as they may be modified or supplemented from time-to-time by
TMP, in its sole discretion, including, without limitation, those policies set
forth in TMP’s employee handbooks or manuals, if any.  Executive agrees to abide
by TMP’s policies, provided, however, that (1) they have been provided to
Executive in writing reasonably in advance of implementation and enforcement
against Executive, and (2) the terms of this Agreement shall supersede and
control in the event of any conflict or inconsistency between the terms of this
Agreement and TMP’s policies, including, without limitation, those employee
policies relating to outside employment and performance reviews.

 
 

--------------------------------------------------------------------------------

 
 
16.           SUPERVISION OF EMPLOYEE.   In performing services under this
Agreement, Executive shall at all times in service to TMP hereunder  be subject
to the supervision and control of TMP.  Executive shall regularly report to such
TMP personnel as directed by TMP.  Executive shall participate as requested in
TMP’s employee training, regulatory compliance (including, but not limited to,
HIPAA compliance) and orientation programs.  Executive shall document all hours
worked for TMP in a form satisfactory to TMP.
 
17.           COMPLIANCE WITH HEALTH CARE LAW.   Executive shall fulfill its
obligations under this Agreement in accordance with any and all applicable laws,
rules, guidelines and requirements of governmental, accrediting, reimbursement,
payment and other agencies having jurisdiction over the operation of TMP’s
business, including without limitation, compliance with the following
requirements: Executive has complied in all material respects with, is in
material compliance with and shall remain in material compliance with all
applicable laws and regulations of foreign, federal, state and local governments
and all agencies thereof relating to Health Care Laws and Practices (as defined
below).  Executive has not received notification of or been under investigation
with respect to, any violation of any provision of any federal, state or local
law or administrative regulation, or of any rule, regulation or requirement of
any licensing body relating to Health Care Laws and Practices.  For purposes of
this Agreement, “Health Care Laws and Practices” means all federal, state or
local laws, rules, regulations or guidelines regarding (i) any
government-sponsored health care program, including Medicare and other federally
or state funded entitlement programs, and including those laws, rules,
regulations and guidelines related to covered services, charging practices,
billing, collection, marketing and advertising, (ii) kickbacks, fee-splitting
and other referral practices, including, without limitation, the federal
anti-kickback statute set forth at 42 U.S.C. Section 1320a-7b (the
“anti-kickback statute”), the federal physician self referral law set forth at
42 U.S.C. Section 1395nn (the “Stark law”), California Business and Professions
Code Section 650, California Welfare and Institutions Code Section 14107.2(a),
California Business and Professions Code Sections 650.01 and 650.02, California
Labor Code Sections 139.3 and 139.31 and other related or similar laws and
regulations, and (iii) the privacy, maintenance or protection of patient
records, including the HIPAA.
 
18.           INDEMNIFICATION.  TMP hereby agrees to indemnify, hold harmless
and defend Executive, including advancing expenses and promptly paying covered
amounts when due, to the fullest extent permitted by law and under the charter
and bylaws of TMP, against and in respect to any and all actions, suits,
proceedings, claims, demands, judgments, cost, fees (including reasonable
attorneys’ fees), losses, damages and causes of action (including, but not
limited to, claims for indemnity or contribution) resulting from Executive’s
good faith performance of his duties and obligations hereunder.

 
 

--------------------------------------------------------------------------------

 

19.           SPECIFIC ENFORCEMENT.   Each party to this Agreement specifically
acknowledges and agrees that the rights and restrictions set forth herein are
reasonable and necessary to protect the legitimate interests of the other party
and that the other party would not have entered into this Agreement in the
absence of such restrictions. Each party further acknowledges and agrees that
any violation of the provisions hereof will result in irreparable injury to the
other party, that the remedy at law for any violation of threatened violation
will be inadequate and that in the event of any such breach, the other party, in
addition to any other remedies or damages available to him, or her, at law or in
equity, shall be entitled to temporary injunctive relief before trial from any
court of competent jurisdiction as a matter of course, and to permanent
injunctive relief without the necessity of proving actual damages.
 
20.           NOTICE OR TERMINATION.   Any termination of the Executive’s
employment hereunder by TMP or by the Executive shall be communicated by written
notice of termination to the other party hereto in accordance with this
Agreement.
 
21.           ARBITRATION.   Upon the request of either party, any controversy
or claim (whether such claim sounds in contract, tort or otherwise) arising out
of or relating to this Agreement, or the breach thereof, shall be settled by
binding arbitration in accordance with California Code of Civil Procedure
Sections 1280 et seq., and judgment upon the award rendered by the arbitrator
may be entered in any court having jurisdiction thereof.  The arbitrator shall
be selected from JAMS and the arbitration shall be conducted in accordance with
JAMS’ current rules for streamlined arbitration.  Notwithstanding any other
provision of this Agreement, in the case of a dispute involving a claim for
equitable relief, a court with equitable jurisdiction may grant temporary
restraining orders and preliminary injunctions to preserve the status quo
existing before the events which are the subject of the dispute.  Any final
equitable or other relief shall be ordered in the arbitration proceeding.  TMP
shall pay the fees and expenses of any arbitrator and any administrative fee of
JAMS.  The prevailing party shall be entitled to the award of reasonable
attorneys’ fees and costs, to the extent authorized by any applicable statute,
in addition to whatever relief the prevailing party may be awarded.
 
22.           GENERAL PROVISIONS.
 
(a)              GOVERNING LAW AND JURISDICTION.   This Agreement shall be
governed by, and construed in accordance with, the laws of the State of
California applicable to contracts entered into and to be performed wholly
within said State.  Executive and TMP hereby consent to the jurisdiction of the
Federal and State courts located in Los Angeles County, California, and waive
any objections to such courts based on venue in connection with any claim or
dispute arising under this Agreement.
 
(b)              NOTICES.   All notices and other communications provided for or
permitted hereunder shall be made by hand delivery, first class mail, telex, or
telecopier,  addressed as follows:
 
Party:
Address:
TMP
Targeted Medical Pharma, Inc.
 
2980 Beverly Glen Circle, Suite 301
 
Los Angeles, California 90077
   
Executive:
1133 Via Romero
RONALD W. RUDOLPH
Palos Verdes Estates, California 90274

 
 
 

--------------------------------------------------------------------------------

 
 
All such notices and communications shall be deemed to have been duly given when
delivered by hand, if personally delivered; when delivered per documentation of
delivery, if delivered by Federal Express, UPS or similar delivery service;
three (3) business days after deposit in any United States Post Office in the
Continental United States, postage prepaid, if mailed; when answered back, if
telefaxed; when receipt is acknowledged or confirmed, if telecopied; upon
receipt of notice of delivery or reply, if emailed.
 
(c)              COMPLETE AGREEMENT.   This Agreement supersedes any and all
other agreements, either oral or in writing, between TMP and Executive with
respect to the subject matter hereof and contains all of the covenants and
agreements between TMP and Executive with respect to such subject matter in any
manner whatsoever, except as such other agreements are explicitly referenced and
affirmed herein.  Each party to this Agreement acknowledges that no
representations, inducements, promises or agreements, oral or otherwise, have
been made by any party, or anyone herein, and that no other agreement, statement
or promise not contained in this Agreement shall be valid or binding.  This
Agreement may be changed or amended only by an amendment in writing signed by
both parties or their respective successors-in-interest, if applicable.
 
(d)              AUTHORITY.   Each of the parties hereby represents and warrants
to the other that:
 
(1)           He or it has the power and authority to enter into this Agreement,
including, with respect to TMP, requisite approval of the Board of Directors,
and
 
(2)           The execution, delivery and performance of this Agreement does not
and will not violate the terms of any agreement or other instruments to which he
or it is a party or by which he or it is bound.
 
(e)              NUMBER AND GENDER.   Whenever the singular number is used in
this Agreement and when required by context, the same shall include the plural,
and the masculine gender shall include the feminine and neuter genders and the
word “person” shall include corporation, firm partnership or other form of
association.
 
(f)              FAILURE TO OBJECT NOT A WAIVER.   The failure of either party
to this Agreement to object to or to take affirmative action with respect to any
conduct of the other which is in violation of the terms of this Agreement, shall
not be construed as a waiver of the violation or breach or of future violation,
breach or wrongful conduct.
 
(g)              EXECUTION IN COUNTERPARTS.   This Agreement may be executed in
several counterparts and when so executed shall constitute one agreement binding
on all the parties, notwithstanding that all the parties are not signatory to
the original and same counterpart.

 
 

--------------------------------------------------------------------------------

 

(h)              FURTHER ASSURANCE.  Each party shall execute and deliver such
further instruments and shall take such other action as any other party may
reasonably request in order to discharge and perform their obligations and
agreements hereunder and to give effect to the intentions expressed in this
Agreement.
 
(i)                SEVERABILITY.   If any provision of this Agreement is held
invalid or unenforceable, the remainder of this Agreement shall nevertheless
remain in full force and effect. If any provision is held invalid or
unenforceable with respect to particular circumstances, it shall nevertheless
remain in full force and effect in all other circumstances.

 
 

--------------------------------------------------------------------------------

 
 
Executed by the parties as of the day and year first above written.
 
TMP:
 
Dated:  December 19, 2011
TARGETED MEDICAL PHARMA, INC.
      By:  
/s/ William E. Shell, MD
 
Its: Chief Executive Officer
   
EMPLOYEE:
 
Dated:  December 19, 2011
Ronald W. Rudolph
      By: 
/s/ Ronald W. Rudolph

 
 
 

--------------------------------------------------------------------------------

 